Citation Nr: 1622112	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  11-10 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for the residuals of the Veteran's left ankle disability with traumatic arthritis and calcification of the Achilles tendon.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to December 1976.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the benefit sought on appeal.

This claim was previously before the Board in June 2014, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  That development having been completed, the case is once again before the Board for further appellate consideration.  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  


FINDINGS OF FACT

1. The Veteran does not suffer from ankylosis of the ankle.

2. The Veteran's left ankle functional losses are adequately considered by the applicable rating criteria.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the Veteran's left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119; Diagnostic Code (DC) 5271 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

With specific reference to claims for increased ratings, the VCAA requires only that the Veteran be informed of the evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in the severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates as assigned.  See Vazquez-Flores v. Shinseki, 580. F.3d 1270 (Fed. Cir. 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In this case, the Veteran filed his claim for an increased rating in April 2010.  In May 2010 the Veteran was provided with notice of the evidence and information necessary to substantiate his claim for an increased rating, as well as his responsibilities, and the responsibilities of the VA, in obtaining such evidence and information.  Additionally, the Veteran was notified of the information and evidence necessary to establish a disability rating and an effective date.  Accordingly, the Board finds that the VA has satisfied its duty to notify.

Relevant to the VA's duty to assist, the Board notes that the Veteran's service treatment records, as well as his post-service VA treatment records and any indicated private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded VA medical examinations of his left ankle in June 2010 and September 2014, and the record contains no evidence to suggest that the Veteran's condition has worsened since he was last examined.  Furthermore, the Board finds that these examinations were adequate to adjudicate the Veteran's claim for an increased disability rating, as the examinations included interviews with the Veteran, reviews of the entire claims file, and full physical examinations that addressed the criteria relevant to rating the Veteran's ankle disability.  

As was noted above, this claim was previously remanded by the Board in June 2014 in order to obtain additional VA post-service treatment records and to afford the Veteran with a new VA medical examination.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

That said, the Board notes that the Veteran's outstanding treatment records were obtained and associated with the claims file.  Additionally, the Veteran was provided with a VA medical examination in September 2014.  During that examination, the examiner provided all information necessary to allow the VA to rate the Veteran's ankle disability under the relevant diagnostic codes.  Thus, the Board finds that the VA has substantially complied with the requirements of the June 2014 remand.

The Board is aware of the argument offered by  the Veteran's representative in May 2016 that the Veteran's September 2014 was too remote in time to be adequate for rating purposes.  However, the Board notes that an examination does not become inadequate simply due to the passage of time.  Rather, the VA need only obtain a new examination when the evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).

In this case, the Veteran's claims file contains no competent lay or medical evidence to suggest that the Veteran's condition has worsened since his last VA medical examination.  The Veteran's representative has argued that the examination is no longer representative, but the record contains no medical documentation to indicate any worsening, and neither the Veteran, nor any other competent lay source, has alleged any appreciable worsening since his last examination.  Therefore, the Board finds that there is insufficient evidence to find the June 2014 inadequate, and so the Board may continue to decide the claim on appeal.  

Given that the identified records have been obtained with respect to this claim, and given that the Veteran has been afforded two adequate medical examinations of his right ankle, the Board finds that the VA has satisfied its duty to assist under the VCAA with respect to this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55; 38 C.F.R. § 4.2 (1994).  As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied in adjudicating a claim for an increased rating, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

However, in Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Finally, the Board notes that in analyzing the following claims made by the Veteran, the Secretary, and therefore the Board, has an obligation to provide the Veteran with the "benefit of the doubt" on any questions material to these decisions for which there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran's right ankle disability was granted service connection, and initially rated, in May 1980.  At that time, the Veteran was assigned a 10 percent rating under DC 5271, which discusses limited motion of the ankle.  The Veteran's rating was then raised to 20 percent under that same DC in an August 2010 rating decision.  Normal range of motion of the ankle is from 0 to 20 degrees dorsiflexion and from 0 to 45 degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II.  

DC 5271 provides a 10 percent rating for "moderate" limitation of motion of the ankle.  The DC also provides a 20 percent rating in cases where the limitation of motion of the ankle is "marked" in nature.  Because the Veteran has already been adjudged to have "marked" limitation of motion in his right ankle under the DC due to the residuals of his injury, the question before the Board is whether the Veteran is entitled to a disability rating in excess of 20 percent.

Yet, DC 5271 does not provide any disability ratings higher than the 20 percent.  In fact, a review of the DCs applicable to the ankles reveals that only DC 5270 provides for a rating higher than 20 percent.  DC 5270 discusses ankylosis of the ankle, and in order to be granted a 30 percent rating, the claimant must show ankylosis of plantar flexion of the ankle between 30 and 40 degrees, or the claimant must show ankylosis of the dorsiflexion of the ankle between zero and 10 degrees.  

That being the case, the Board finds no evidence contained in the claims file that the Veteran has ankylosis of the ankle whatsoever.  Accordingly, the rating schedule does not contain a diagnostic code applicable to the Veteran's ankle disability which could mechanically provide him with a disability rating in excess of 20 percent.  As such, the question now before the Board is whether the 20 percent rating currently assigned to the Veteran under DC 5271 adequately considers the Veteran's functional deficits caused by his left ankle disability, in accordance with the Court's holding in DeLuca, as was discussed above.  

To that end, the Board notes that when the Veteran was examined by his treating doctor in March 2010 his left ankle dorsiflexion was measured at 10 degrees, and his Achilles tendon was noted to be "quite thickened".  However, at that time the Veteran retained the ability to rise up on his left toes, though the examiner noted that the Veteran could not lift up as high with his left toes as with his right toes.  The Veteran was also noted to have retained full strength in his left ankle at this time.  Accordingly, this provider placed the Veteran on light work duty and ordered "some slight rest".  Similar findings were then made in April 2010 and June 2010.  

The record also contains a May 2010 lay statement from an acquaintance of the Veteran who stated that the Veteran regularly complains of severe pain after walking all day at his work.  This individual also stated that the Veteran complained of pain after driving himself to work, which took over an hour at a time.  This statement was also careful to state that the Veteran used a manual transmission during his commutes to and from work, which would require regular use of the left foot and ankle.  

When the Veteran was examined by a VA medical examiner in June 2010 an x-ray of his ankle showed "extensive soft tissue calcification", though there was no change from those examinations conducted in 2007.  At this time the Veteran's range of motion in the ankle were measured at 35 degrees of plantar flexion and 10 degrees of dorsiflexion after repetitive testing, and the examiner stated that "it is my opinion that pain, weakness, fatigability, or incoordination does not significantly limit functional ability during a flare-up or if the joint is used repeatedly over a period of time."

Finally, when the Veteran was examined in September 2014 in accordance with the June 2014 remand, the examiner found the Veteran's range of motion to be limited to 35 degrees of plantar flexion and 10 degrees of dorsiflexion.  The examiner also found the Veteran's ankle to have four out of five strength with no evidence of instability.  The examiner noted that the Veteran did have some additional limitations on his functioning after repetitive use of the ankle, but he too opined that pain, weakness, and fatigability did not limit the Veteran's functional ability.  Lastly, this examiner also noted the Veteran's allegation that he experienced daily pain in his ankle, but the examiner was also careful to note the Veteran's report that his pain did not affect his ability to perform his activities of daily living.  

That being the most relevant evidence as to the Veteran's functional abilities, the Board notes that the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  As such, the Board finds insufficient evidence that the Veteran's functional losses are extraordinary so as to require a higher rating than is provided by the rating schedule due to functional loss.  

Rather, the evidence of record shows that the Veteran retains much of his functional abilities.  In fact, the evidence indicates that the Veteran is able to use his left ankle for regular and prolonged activities such as driving, and the evidence also indicates that the Veteran remains able to perform his work, which involves significant walking.  The Board is aware of the Veteran's statement that he sometimes must use sick leave because of his pain; however, such instances are also accounted for in the rating criteria to some extent, and so the Board finds no evidence that the Veteran's functional abilities at any time during the pendency of this appeal were of such an extent so as to warrant additional rating under DeLuca.  

That said, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Director of Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b).  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors", such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

In this case, the Board finds that the Veteran is not properly referred for extra-schedular consideration for the same reasons discussed in relation to DeLuca.  Additionally, the Board notes that the Veteran's left ankle injury has not been shown to cause marked interference with his employment or frequent hospitalizations, and so referral for extra-schedular consideration is not appropriate in this case.  

Finally, the Board also recognizes that the Court has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increased rating (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the evidence indicates that the Veteran is still employed and able to retain his position.  As such, there is no evidence from which to infer a claim for TDIU.







ORDER

A rating in excess of 20 percent for the residuals of the Veteran's left ankle disability with traumatic arthritis and calcification of the Achilles tendon is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


